Citation Nr: 1145349	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-40 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability other than left cervical radiculopathy.

2.  Entitlement to service connection for a headache disability, to include migraine headaches.

3.  Entitlement to service connection for a bilateral hand disability, other than bilateral cervical radiculopathy and right ulnar neuropathy, to include bilateral benign hand tremors.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 2006.

These matters come before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied entitlement to service connection for a left shoulder disability, headaches, and hand tremors.  Jurisdiction over the Veteran's claims has remained with the RO in Baltimore, Maryland.  

The issue of entitlement to service connection for a bilateral hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran does not have a left shoulder disability separate from his service-connected left cervical radiculopathy.

2.  The Veteran experienced headaches in service and there is post-service continuity of symptomatology demonstrating a nexus between the Veteran's current headaches and the in-service headaches.

CONCLUSIONS OF LAW

1. The criteria for service connection for a left shoulder disability separate from the service-connected left cervical radiculopathy are not met. 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303 (2011).

2. The criteria for service connection for a headache disability, namely migraine headaches, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection for a headache disability, the claim is substantiated, and there are no further VCAA duties as to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As for the claim for service connection for a left shoulder disability, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159.

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in December 2006, the RO notified the Veteran of the evidence needed to substantiate her claim for service connection for a left shoulder disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on and after May 30, 2008, 38 C.F.R § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30. 2008).  Nevertheless, the December 2006 letter complied with this requirement.

The Veteran has substantiated her status as a Veteran.  She was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of her claim in the December 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R.§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 
VA obtained the Veteran's service treatment records. The Veteran has not reported and the evidence does not otherwise reflect that she received any relevant post-service VA or private medical treatment for a left shoulder disability.  In addition, she was afforded a VA examination for a left shoulder disability.

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Shoulder Disability

The Veteran reported and the evidence reflects that she experienced left shoulder problems in service.  Service treatment records indicate that in September 2002 and May 2005 she was treated for left shoulder pain and stiffness.  However, there is no evidence that she has a current left shoulder disability separate from that of her service-connected left cervical radiculopathy.

A January 2007 VA examination report reveals that the Veteran reported that she experienced left shoulder pain approximately twice per month.  The pain occurred along the superior aspect of the trapezius muscle and in the posterior aspect of the shoulder and extended along the posterior aspect of the upper arm.  She did not identify any aggravating factors and the left shoulder symptoms did not affect her job or activities.  The pain was treated with medication.

Examination of the left shoulder revealed tenderness to palpation anteriorly and posteriorly.  Ranges of motion were flexion and abduction to 180 degrees, extension to 40 degrees, adduction to 30 degrees, upward, downward, and inward rotation were all to 90 degrees, and external rotation to 40 degrees.  There was no weakened movement, incoordination, or fatigability.  There was no worsening of pain or change in range of motion with repetitive motion.  An X-ray of the shoulder did not reveal any fracture, dislocation, bone destruction, soft tissue abnormality, or any other abnormality.  The Veteran was diagnosed as having a "left shoulder condition."  The examiner opined that it was doubtful that there were any intrinsic shoulder problems and that the left shoulder pain was suspected to be radicular pain from the already service-connected cervical disc disease.

The Veteran has not reported any particular post-service treatment for a diagnosed left shoulder disability and medical records do not reflect such.  While the Veteran is competent to report left shoulder pain and a diagnosis is not necessary to establish service connection, pain without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); aff'd sub nom. Sanchez-Benitez v. Principi, 259 F. 3d. 1356 (Fed. Cir. 2001).  In this case, the Veteran reported left shoulder pain but an underlying left shoulder disability separate from the already service-connected left cervical radiculopathy has not been identified.

In light of the lack of any objective evidence of a left shoulder disability separate from the previously service-connected left cervical radiculopathy and the findings of the examiner who conducted the January 2007 VA examination, the weight of the evidence is again finding a separate current left shoulder disability.  

In so deciding, the Board finds that the Veteran's general complaints of left shoulder pain are credible.  However, the Board places greater probative weight to the specific clinical findings by a trained VA clinician than the Veteran's generalized allegations.  There is no doubt of material fact to be resolved in the Veteran's favor.  As such, the benefit of the doubt rule is not for application and the claim for service connection for a left shoulder disability other than the previously service-connected left cervical radiculopathy is denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Headache Disability

The January 2007 VA examination report indicates that the Veteran has been diagnosed as having migraine headaches.  Thus, a current headache disability has been demonstrated.

There is also evidence of in-service headaches and of a continuity of symptomatology linking the in-service headaches to the current migraines.  Service treatment records reflect that on several occasions between December 1994 and January 1998, the Veteran was treated for headaches.  Diagnoses of upper respiratory infections, possible bronchitis, probable viral syndrome, and headaches were provided.  

Furthermore, in February 2006, prior to the Veteran's separation from active duty, she filed a claim (VA Form 21-526) for service connection for migraine headaches and reported that headaches began between 1993 and 1999.

The January 2007 VA examination report indicates that the Veteran reported that she began to experience headaches in service in 1991 following a motor vehicle accident.  The pain was throbbing in nature and usually began in the right temple and spread across her head.  There was occasional nausea, but no associated photophobia or phonophobia.  The headaches occurred two to three times each week and lasted approximately 1 hour at a time.  The pain was treated with medication and rest.  A diagnosis of migraine headaches was provided.

As the Veteran has reported that headaches began in service and have occurred on a weekly basis, she has essentially reported a continuity of symptomatology.  Thus, there is evidence of a current headache disability and in-service headaches, and the Veteran has reported that she has experienced headaches since service.  The Veteran is competent to report headaches as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Furthermore, there is no affirmative evidence to contradict her reports and they are otherwise consistent with the evidence of record.  Thus, the Board concludes that her reports are credible.

As the Veteran experienced headaches in service, there is evidence of a current headache disability, there is evidence of a continuity of symptomatology since service, and resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed headache disability, namely migraine headaches, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.



ORDER

Entitlement to service connection for a left shoulder disability separate from the previously service-connected left cervical radiculopathy is denied.

Entitlement to service connection for a headache disability, namely migraine headaches, is granted.

REMAND


The January 2007 VA examination report indicates that although no hand tremors were noted during the examination, the Veteran has been diagnosed as having bilateral benign tremors of the hands.  Thus, a current bilateral hand disability other than the already service-connected bilateral cervical radiculopathy and right ulnar neuropathy has been demonstrated.

The Veteran has reported that she began to experience hand tremors in service, but she has provided varying statements as to the date of their onset.  For example, in her October 2006 claim she reported that they began in December 2005.  However, during the January 2007 VA examination she reported that they began in 1999.  Furthermore, there is no current evidence of a continuity of symptomatology.

The January 2007 VA examination is inadequate because the examiner did not provide an opinion as to the etiology of the diagnosed hand tremors or the left shoulder condition.  An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of her current bilateral hand disability other than bilateral cervical radiculopathy and right ulnar neuropathy.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hand disability other than bilateral cervical radiculopathy and right ulnar neuropathy (any such disability diagnosed since October 2006, including hand tremors) had its onset in service or in the year immediately following service or is the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hand disability other than bilateral cervical radiculopathy and right ulnar neuropathy (any such disability diagnosed since October 2006, including hand tremors) was either caused (in whole or in part) or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by her service-connected bilateral cervical radiculopathy and/or right ulnar neuropathy.  The examiner should quantify the amount of any aggravation, if possible.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for hand tremors in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


